      Case 4:18-cr-00575 Document 74 Filed on 03/28/19 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA,                       §                                Case 4:18-cr-00575
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §
 JACK STEPHEN PURSLEY,                           §
                                                 §
        Defendant.                               §


      DEFENDANT’S MOTION TO LIMIT THE DEPOSITION OF KERRY SMITH

TO THE HONORABLE COURT:

       COMES NOW, JACK STEPHEN PURSLEY (“Defendant” or “Pursley”), by and through

undersigned counsel, Michael Louis Minns and Ashley Blair Arnett, and files this Motion to Limit

the Deposition of Kerry Smith.

       On February 7, 2019, this court ordered Kerry Smith to supply and to give testimony before

or ancillary to this Court including a deposition. ECF 70. On February 20, 2019, the Department

of Justice Noticed the deposition of Kerry Smith pursuant to Federal Rule of Criminal Procedure

15(a)(1) and (b)(1). ECF 71.

       The Government’s Notice is defective because it fails to comply with the Federal Rule of

Civil Procedure 30(b) and 30(d). Depositions conducted under Federal Rule of Criminal Procedure

15 must be taken and filed in the same manner as a deposition in a civil action. See Fed. R. Crim.

P. 15(e). The Government noticed Kerry Smith’s deposition for three consecutive days with no

start time. Pursley doesn’t know if he should arrive at 6:00 AM or 1:00PM. The Federal Rules

require a time and place to be listed in the notice and the rules limit the duration of the deposition

to one day of seven hours. See Fed. R. Civ. P. 30(b) and 30(d).

                                              Page 1 of 3
      Case 4:18-cr-00575 Document 74 Filed on 03/28/19 in TXSD Page 2 of 3



       The Government has informed the Defense that they are planning on having a videotape

and audio recording of the deposition and then transcribing the deposition after they receive the

audio and videotapes. Then after they get a transcript the Government plans to provide it to the

Defense to review for any errors. This case is currently set for trial on June 18, 2019. The number

of hours involved in transcribing a deposition after the fact and placing the responsibility on

confirming the accuracy of that transcript on the defense on the eve of trial is unduly burdensome.

The Government’s reason that they cannot have a court reporter simultaneously take a transcript

is that no court reporters reside on the Isle of Man. The Defense requests that this Court order the

Government to hire a court reporter from a different country. Court reporters in Ireland and

London advertise they specialize in conducting depositions overseas in accordance with the US

rules governing depositions.

                                         CONCLUSION

       For the foregoing reasons Pursley respectfully requests that this Court grant the Motion to

Limit the Deposition to a total of 3.5 hours per side, order the Government to disclose a start time,

and order the Government to hire a court reporter to make a transcript of Kerry Smith’s deposition

simultaneously as the video recording.



Respectfully submitted on March 28, 2019

                                              MINNS & ARNETT

                                              /s/ Ashley Blair Arnett
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1

                                             Page 2 of 3
      Case 4:18-cr-00575 Document 74 Filed on 03/28/19 in TXSD Page 3 of 3



                                            Houston, Texas 77074
                                            Telephone: (713) 777-0772
                                            Telecopy: (713) 777-0453

                                            Attorneys for Jack Stephen Pursley



                            CERTIFICATE OF CONFERENCE

       This is to certify that on March 28, 2019 a call was placed to Grace Albinson and the

Government is opposed to the filing of this motion.



                                            /s/ Ashley Blair Arnett
                                            Ashley Blair Arnett




                               CERTIFICATE OF SERVICE

       This is to certify that on this the 28th day of March 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                            /s/ Ashley Blair Arnett
                                            Ashley Blair Arnett




                                            Page 3 of 3
